[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]


            United States Court of Appeals
                          For the First Circuit


No. 00-2131

                             UNITED STATES,

                                Appellee,

                                     v.

                            MICHAEL SORDILLO,

                          Defendant, Appellant.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW HAMPSHIRE
         [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                                 Before

                          Lynch, Circuit Judge,

                       Campbell, Circuit Judge,

                  and Magill,* Senior Circuit Judge.



     Michael A. Tucker, on brief for appellant.
     Peter E. Papps, First Assistant U.S. Attorney, with Thomas P.
Colantuono, United States Attorney, on brief for the United States.



                             March 27, 2002



     *
      Of the     Eighth    Circuit   Court   of   Appeals,   sitting   by
designation.
           PER CURIAM.    Michael Sordillo was indicted by a federal

grand jury on one count of trafficking in motor vehicle parts in

violation of 18 U.S.C. § 2321 (1994), and one count of operating a

"chop shop" in violation of 18 U.S.C. § 2322 (1994), and thereafter

found guilty by a jury on both counts.            The district court

increased Sordillo's base offense level from 12 to 14 based on the

existence of an "organized scheme to steal vehicles or vehicle

parts" pursuant to U.S.S.G. § 2B6.1(b)(3) (1998).        The district

court also imposed a special probation condition, which requires

Sordillo to "refrain from engaging in the business of owning or
operating any type of motor vehicle repair shop during the term of

his supervision."   Sordillo appeals the district court's increase
in his base offense level and the imposition of the special
probation condition.     Because no objection was made at the time of

sentencing to either issue raised on appeal, our review is for
plain error.   United States v. Phaneuf, 91 F.3d 255, 262 (1st Cir.

1996).   For the reasons stated below, we affirm.

           With respect to his first argument, Sordillo contends
that the district court's imposition of the special probation
condition conflicts with 18 U.S.C. § 2322(a)(2), which provides

that the "Attorney General shall, as appropriate, in the case of
any person who violates paragraph (1) [operation of a chop shop],
commence a civil action for permanent or temporary injunction to

restrain such violation."     Sordillo essentially argues that this
provision grants the Attorney General the exclusive power to enjoin

future   business   activities   related   to   motor   vehicles,   and

                                  -2-
therefore, the district court's special probation condition is an

impermissible exercise of judicial authority.

          While Sordillo's argument is novel, he points to no
authority to support his assumption that the court's authority to

impose a special condition of supervised release is limited merely

because it tracks an available civil remedy.             Moreover, we are
unable to read into § 2322(a)(2) a provision that suggests that a

civil injunction is the exclusive means of preventing a defendant

from engaging in the same business that provided the means for the

commission of the offenses of conviction.

          "A   sentencing   judge    has   broad   discretion    to   impose

special conditions of release that are 'reasonably related' to (1)

the defendant's offense, history and characteristics; (2) the need
for adequate deterrence; and (3) the need to protect the public

from further crimes of the defendant."          Phaneuf, 91 F.3d at 263.

We find the special probation condition imposed by the district
court to be directly related to the means by which Sordillo

committed the offenses.      Sordillo was convicted of operating a

"chop shop"; a shop he operated through his motorcycle repair and

parts sale business.    Thus, Sordillo's offense and past employment

history are completely intertwined.             In addition, prohibiting

Sordillo from engaging in the business of owning or operating a

motor vehicle repair shop serves the purposes of deterrence and

protection   of   the   public   because   it    was   through   Sordillo's

operation of such a business that he was able to engage in the

prohibited offenses and cause injury to the public.          Thus, we find


                                    -3-
no   error   in   the   district    court's    imposition   of    the   special

probation     condition     limiting        Sordillo's   post-incarceration

employment.
             With respect to Sordillo's second argument, we conclude

that   the   district    court     appropriately    complied     with   section

2B6.1(b)(3) of the United States Sentencing Guidelines, which
provides: "If the offense involved an organized scheme to steal

vehicles or vehicle parts, or to receive stolen vehicles or vehicle

parts, and the offense level as determined above is less than level

14, increase to level 14."         Application Note (1) to section 2B6.1

further provides:

             Subsection (b)(3), referring to an "organized
             scheme to steal vehicles or vehicle parts, or
             to receive stolen vehicles or vehicle parts,"
             provides an alternative minimum measure of
             loss in the case of an ongoing, sophisticated
             operation such as an auto theft ring or "chop
             shop." (emphasis added).

Because Sordillo was convicted of operating a "chop shop," a base
offense level of 14 was proper.

             Accordingly, the judgment and sentence of the district
court is affirmed.




                                      -4-